 1

 2

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9
10
      REBECCA MALLORY,                                           Case No. 1:19-cv-01624-DAD-JLT
11
                       Plaintiffs,                               STIPULATION AND [PROPOSED]
12                                                               ORDER TO STAY ENTIRE ACTION
              v.                                                 PENDING MEDIATION
13
      ODYSSEY HEALTHCARE OPERATING A,                            (Doc. 18)
14    L. P., et al.,
15                     Defendants.
16

17
                                                  STIPULATION
18
             WHEREAS, Plaintiff Rebecca Mallory (“Plaintiff”) filed a civil action against Defendant
19
     Odyssey Healthcare Operating A, L.P. (“Defendant Odyssey”), Defendant Kindred Healthcare
20
     Operating, LLC, Defendant Humana Inc., Defendant Gentiva Health Services (USA), and
21
     Defendant Gentiva Certified Healthcare Corp. (collectively, “Defendants”) in California Superior
22
     Court for Kern County (Case No. BCV-19-102735) on September 25, 2019 (the “Action”).
23
             WHEREAS, on November 8, 2019, Defendants removed the Action to the United States
24
     District Court for the Eastern District of California (Case No. 19-cv-01624-DAD-JLT).
25
             WHEREAS, on January 15, 2020, Plaintiff filed a stipulation to dismiss Defendant
26
     Kindred Healthcare Operating, LLC, Defendant Humana Inc., Defendant Gentiva Health Services
27
     (USA), and Defendant Gentiva Certified Healthcare Corp. from the Action without prejudice and,
28
     on January 23, 2020, the Court closed the Action as to these Defendants.
                                                              1
     Stipulation and [Proposed] Order to Stay Entire Action Pending Mediation   Case No. 1:19-cv-01624-DAD-JLT
 1           WHEREAS, on January 28, 2020, Plaintiff served Requests for Production (Set One) and
 2   Special Interrogatories (Set One) on Defendant Odyssey (collectively, the “Parties”).
 3           WHEREAS, on February 6, 2020, Plaintiff and Defendant Odyssey Healthcare Operating
 4   A, L.P. met and conferred and agreed to attend private mediation to resolve the Action;
 5           WHEREAS, on February 23, 2020, Plaintiff and Defendant Odyssey Healthcare
 6   Operating A, L.P. agreed to stay the Action and all related discovery deadlines pending private
 7   mediation;
 8           WHEREAS, mediation is scheduled to take place on September 10, 2020 with Mr. Jeff
 9   Ross, Esq. at his offices in Oakland, CA.
10           1.      THEREFORE, the Parties stipulate as follows: That the above-captioned case be
11   stayed in its entirety while the Parties prepare for and engage in private mediation. This stay shall
12   be effective February 23, 2020 and remain in place until fourteen (14) days after mediation
13   (including any subsequent negotiations) is completed.
14           2.      If the mediation is cancelled by either Party, or one of the parties determines that
15   settlement discussions have ended, the stay shall be lifted. Notice of such cancellation of
16   mediation or of the ending of settlement discussions shall be emailed to all counsel for the
17   opposing parties. In this case, the stay shall be effective February 23, 2020 and remain in place
18   until fourteen (14) days after such notice is sent.
19           3.      If the Parties resolve the matter at mediation or subsequent to mediation, then the
20   Plaintiff will file a Notice of Settlement and request a preliminary approval date, and request the
21   stay be lifted for such purpose.
22           4.      The Parties agree to attend mediation in good-faith and with the goal of resolving
23   this case.
24
     IT IS SO STIPULATED.
25

26   Dated: March 12, 2020                                       JACKSON LEWIS P.C.
27

28                                                      By:      /s/Hardev Chhokar
                                                                 Shannon B. Nakabayashi
                                                              1
     Stipulation and [Proposed] Order to Stay Entire Action Pending Mediation   Case No. 1:19-cv-01624-DAD-JLT
 1                                                                    Hardev Chhokar
                                                                      Attorneys for Defendant
 2                                                                    ODYSSEY HEALTHCARE OPERATING
                                                                      A, L. P.
 3

 4
     Dated: March 12, 2020                                            THE SPIVAK LAW FIRM
 5

 6
                                                            By:       /s/Maralle Messrelian
 7                                                                    David Spivak
                                                                      Maralle Messrelian
 8                                                                    Attorneys for Plaintiff REBECCA
                                                                      MALLORY
 9
10                                                [PROPOSED ORDER]

11            Based upon the parties’ stipulation, the Court ORDERS:

12            1.       That the above-captioned case be STAYED until completion of the mediation on

13   September 10, 2020. Because there is no justification for making this stay effective from

14   February 23, 20201, that request is DENIED;

15            2.       No later than September 24, 2020, the parties SHALL file a joint report

16   detailing the status of the matter and discussing whether the stay should be lifted;

17            3.       The stipulation seems to suggest that a party may “back out” of the agreement to

18   mediate. The Court is staying the action now and delaying the progress of this case only because

19   the parties have committed to mediate. If a party has anything less than a full commitment to

20   participating in mediation in good faith with the goal of resolving this case, that party SHALL

21   alert the Court within 10 days so the Court may consider lifting the stay. The parties and the

22   attorneys should consider this their only opportunity for “safe harbor” under Rule 11.

23
     IT IS SO ORDERED.
24

25       Dated:       March 19, 2020                                       /s/ Jennifer L. Thurston
                                                                  UNITED STATES MAGISTRATE JUDGE
26
27

28   1
       The mere fact that the parties agreed on that day to stay the action is of little moment, given they lack the authority
     to do so.
                                                              1
     Stipulation and [Proposed] Order to Stay Entire Action Pending Mediation            Case No. 1:19-cv-01624-DAD-JLT
